DETAILED ACTION
This office action is in response to an application filed 12/15/2020 wherein claims 1-20 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 14, line 3 states “the first axis”. However said “first axis” lacks antecedent basis rendering the claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 9, 11, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammes (US 2012/0212727).

In regard to claim 1, Hammes discloses a light-emitting module [¶0041; emitter surface of the laser light source] for measuring a distance to an object [¶0030; sensor is preferably made as a distance measurement device... distance of an object can be determined], comprising:
	a housing [¶0046; All the named functional components are arranged in a housing 46];
	an optical path adjuster [¶0041; collimation lens 14. Fig.1; collimation lens (14)], disposed in the housing [¶0046];
	a first reflecting element [¶0041; first deflection unit 18. Fig.1; first deflection unit (18) reflecting light], disposed in the housing [¶0046];
	a second reflecting element [¶0041; second deflection unit 24. Fig.1; second deflection unit (24) reflecting light], disposed in the housing [¶0046];
	a light grating element [¶0041; beam rotation element 20. ¶0054; beam rotation element 20 are a diffractive, optical element or a Fresnel lens. In a tandem cylindrical lens array or a Dove prism. ¶0027; beam rotation element preferably has a diffractive optical element];
	a light source, emitting a measuring light [¶0041; light source, generates a transmitted light beam 16] through the optical path adjuster, the first and second reflecting elements, and the light grating element to the object [Fig.1; transmitted beam (16) goes through the collimation lens (14), the first deflection unit (18), the beam rotation element (20), and the second deflection unit (24) forming light (28) on the object. ¶0041; A light transmitter 12, for example having a laser light source, generates a transmitted light beam 16 with the aid of a collimation lens 14. The transmitted light beam 16 is deflected via a first deflection unit 18 by a beam rotation element 20 and a transmission optics 22 and via a second deflection unit 24 into a monitored zone 26. The beam profile of the transmitted light path 16 is shown schematically by reference numeral 28. The beam profile 28 corresponds to the light spot which the transmitted light beam generates on a scanned object having a surface perpendicular to the transmitted light beam 16]; and
	a driving assembly [¶0043; drive of a motor 36. ¶0044], disposed in the housing [¶0046] to drive the optical path adjuster, the first reflecting element, the second reflecting element, or the light grating element to move relative to the housing [¶0043-¶0044; second deflection unit 24 is made as a rule as a rotating mirror which rotates continuously by the drive of a motor 36. The respective angular position of the deflection unit 24 is recognized via an encoder... beam rotation element 20 rotates with the second deflection unit 24 about the optical axis. ¶0020; beam radiation element is preferably installed to move with the deflection unit. It accordingly rotates when the deflection unit is a rotating mirror. The orientation of the line direction of the transmitted light beam incident into the beam rotation element thereby changes].
	As noted above, Hammes discloses a scanner for measuring a distance to an object. A single housing contains all the components. As can be seen in Fig.1, a light source (12) projects a light beam into a collimating lens (14) which adjusts the beam's path/range. A first deflection unit (18) reflects the light beam through a beam rotation element (20) wherein as noted above the beam rotation element can be a diffractive (grating) element. The beam is then projected to a second deflection unit (24) wherein the beam is then projected to an object. A motor is driven that adjusts the second deflection unit (24) and/or the beam rotation element (20). Thus Hammes anticipates the claim. 

In regard to claim 2, Hammes discloses the light-emitting module as claimed in claim 1. Hammes further discloses, 
[Fig.1; light from collimation lens passes along a first path to first deflection element (18). ¶0041], and the measuring light is reflected by the first reflecting element and propagates along a second propagation path to the second reflecting element [Fig.1; light is reflected by the first deflection element and is directed to the second deflection element (24) along a path perpendicular to the first path. ¶0041].

In regard to claim 4, Hammes discloses the light-emitting module as claimed in claim 2. Hammes further discloses, 
	wherein the first propagation path is perpendicular to the second propagation path [Fig.1; path of light from collimation lens (14) to first deflection element (18) is perpendicular to the path of light from the first deflection element (18) to the second deflection element (24)].

In regard to claim 8, Hammes discloses the light-emitting module as claimed in claim 1. Hammes further discloses, 
	wherein the optical path adjuster comprises a collimating lens [¶0041; collimation lens 14] or a beam expander.

In regard to claim 9, Hammes discloses the light-emitting module as claimed in claim 1. Hammes further discloses, 
	wherein the light grating element comprises a Fresnel lens [¶0027, ¶0054; beam rotation element 20 are a diffractive, optical element or a Fresnel lens].

In regard to claim 11, Hammes discloses a distance measuring device [¶0030; sensor is preferably made as a distance measurement device], comprising:
	the light-emitting module as claimed in claim 1 [see the rejection of claim 1]; and
	a light-receiving module [¶0042; light receiver 34, for example a photodiode], receiving the measuring light which is reflected by the object [¶0045; remitted light signal 30 received by the light receiver 34 is received from the monitored zone 26... reflection at the object in the monitored zone 26] to obtain distance information of the object [¶0045; conclusion is drawn on the distance of the object from the safety laser scanner 10. ¶0030; transmission and the reception of the light beam can be determined in the evaluation unit and the distance of an object can be determined from it].

In regard to claim 15, Hammes discloses the distance measuring device as claimed in claim 11. Hammes further discloses, 
	wherein the optical path adjuster comprises a collimating lens [¶0041; collimation lens 14] or a beam expander.

In regard to claim 16, Hammes discloses the distance measuring device as claimed in claim 11. Hammes further discloses, 
	wherein the light grating element comprises a Fresnel lens [¶0027, ¶0054; beam rotation element 20 are a diffractive, optical element or a Fresnel lens].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Hammes) (US 2012/0212727) in view of Hayashi (US 2015/0317824).

In regard to claim 3, Hammes discloses the light-emitting module as claimed in claim 2. Hammes does not explicitly disclose, wherein the driving assembly drives the light grating element to move relative to the housing in a direction parallel to the first propagation path. However Hayashi discloses,
	wherein the driving assembly drives the light grating element to move relative to the housing in a direction parallel to the first propagation path [¶0095-¶0097; apparatus 200 is different from the apparatus 100 in the sense that the diffraction grating 102 is movable in two directions, i.e., a direction in which 0th-order light travels (vertical direction) and a direction orthogonal to the vertical direction (lateral direction)... moving the diffraction grating 102 in both the vertical direction and the lateral direction on a specified-amount by specified-amount basis causes the illumination pattern to move each time in the X direction and the Z direction].
	Specifically, although Hayashi discloses that diffraction gratings can be moved in the perpendicular direction as well as the parallel direction relative to the direction of a light source (and thus "parallel to the first propagation path"). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the module disclosed by Hammes with the moving of the grating element in a parallel direction relative to the light source as disclosed by Hayashi in order to generate additional projection patterns which allows for imaging of the object under additional lighting conditions [Hayashi ¶0048-¶0050, ¶0094-¶0097, ¶0126-¶0135]. As disclosed by Hayashi, moving diffraction gratings both vertically and laterally with respect to a light source beam allows for a plurality of modulated images to be captured at various focal positions which can provide high resolution images in the Z-direction as well as the X-direction. 

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Hammes) (US 2012/0212727) in view of Ho (US 5,864,417).

In regard to claim 5, Hammes discloses the light-emitting module as claimed in claim 2. Hammes further discloses, 
	wherein the measuring light is reflected by the second reflecting element and propagates ... along a third propagation path [Fig.1; light beam (16) reflected by the second deflection element (24) propagates along a third path towards the object].
Hammes does not explicitly disclose wherein the measuring light... propagates through the light grating element along a third propagation path. However, Ho discloses,
	wherein the measuring light is reflected by the second reflecting element [Fig.2; light source (20) generates a light beam which is first reflected by first reflecting mirror (21a) and is then reflected by second reflecting mirror (21b). column 3, lines 14-34;  light rays projected from the light projecting source 20 will produce reflected light at the first reflecting mirror 21a... light rays reflected from the first reflecting mirror 21a continues forward to be reflected at the second reflecting mirror 21b] and propagates through the light grating element along a third propagation path [Fig.2; after being reflected by the second reflecting mirror (21b) the light is projected through the fall plate (26). column 3, lines 41-55;  fall-image plate 26 has a diffraction grating. column 9, lines 45-48;  diffraction grating on the fall-image plate 26 to convert the light rays to diffracted light].
	Ho discloses a light projection system wherein multiple mirrors/optical elements are used to generate projection light (like Hammes). As can be seen in Fig.2, a light source (20) generates a light beam along a first path. The light along the first path is reflected by a first mirror (21a) and directed along a second path perpendicular to the first path. The light along the second path is then reflected by a second mirror (21b) and directed along a third path towards an object. This is all similar to Fig.1 of Hammes which also discloses projecting light in this manner. Additionally, as can be seen in Fig.2 of Ho, unlike Hammes which has a grating element along the second path, Ho discloses that a plate including a diffractive grating element can be disposed along the third path wherein the light passes through the grating element after being reflected by the second mirror. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the module disclosed by Hammes with the grating along the third path as disclosed by Ho in order to increase the amount of projection patterns that can be 

In regard to claim 6, Hammes in view of Ho discloses the light-emitting module as claimed in claim 5. Hammes in view of Ho further discloses, 
	wherein the third propagation path is spaced apart from the first propagation path [Hammes Fig.1; path of light after reflecting of second deflection element (24) is spaced apart and parallel to the path of light after passing through the collimating lens (14). Ho Fig.2; path of light after being reflected by second mirror (21b) is spaced apart and parallel to the path of light output by the light source (20)].
	See claim 5 for motivation to combine. 

In regard to claim 7, Hammes in view of Ho discloses the light-emitting module as claimed in claim 5. Hammes in view of Ho further discloses, 
	wherein the third propagation path is parallel to the first propagation path [Hammes Fig.1; path of light after reflecting of second deflection element (24) is spaced apart and parallel to the path of light after passing through the collimating lens (14). Ho Fig.2; path of light after being reflected by second mirror (21b) is spaced apart and parallel to the path of light output by the light source (20)].
	See claim 5 for motivation to combine. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Hammes) (US 2012/0212727) in view of Brown et al. (US 2018/0160899) (hereinafter Brown).

In regard to claim 10, Hammes discloses the light-emitting module as claimed in claim 1. Hammes does not explicitly disclose, wherein the light-emitting module comprises two light sources and two optical path adjusters, and the two light sources respectively emit infrared light and visible light through the optical path adjusters. However Brown discloses,
	wherein the light-emitting module comprises two light sources [Fig.1J; first light source (120) and visible light source (148) and second light source (150). ¶0077; First light source 120 is configured to emit first light and transfer the first light emitted from the first light source. ¶0205; visible light source 148. ¶0095;  light emitters 152 mounted on mounting plate 166] and two optical path adjusters [¶0103; first light emitted from first light source 120 is reflected by reflector 134 (e.g., a mirror) and beam steerer 122. ¶0112; beam splitter 146 (e.g., a dichroic mirror) for delivering light from target 144. For example, an image of target 144 is reflected by beam splitter 146 toward eye 170. ¶0095; Diffuser 154 includes a pattern 162 (e.g., an array of a grid as shown in FIG. 1D), through which light is transmitted (with diffusion). Diffuser 154 also includes portion 164 that blocks transmission of light. Thus, light from light emitters 152 passes through the pattern 162 and has the shape of the pattern 162], and the two light sources respectively emit infrared light and visible light [¶0106;  infrared light generated by light source 120. ¶0114; visible light source 148] through the optical path adjusters [Fig.1J; visible light source (148) has an optical path adjusted by elements (144, 142, 146) and light source (120) has an optical path adjusted by element (134)].
	As can be seen in Fig.1J of Brown, for example, a first light source (148) and a second light source (120) can be in the same device. As noted above the first light source can be visible light and the second light source can be infrared light. Each of the light sources has associated optical elements that adjust the light direction (and thus the optical path). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the module disclosed by Hammes with the two light sources as disclosed by Brown in order to capture image information of both visible light and infrared light [Brown ¶0028-¶0042, ¶0106-¶0111, ¶0160-¶0161, ¶0179]. As disclosed by Brown and as readily appreciated by one of ordinary skill, by using two light sources, one with visible light and one with infrared light, image . 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Hammes) (US 2012/0212727) in view of Kato et al. (US 2016/0220109) (hereinafter Kato).

In regard to claim 12, Hammes discloses the distance measuring device as claimed in claim 11. Hammes does not explicitly disclose wherein the driving assembly drives the optical path adjuster to move relative to the housing along a first axis. However Kato discloses, 
	wherein the driving assembly [¶0029; drive mechanism 26] drives the optical path adjuster [¶0028; beam expander 21 includes: a convex lens 22 placed on the light source 10 side; a convex lens 24 placed on the eye to be examined 100 side] to move relative to the housing along a first axis [¶0028; drive mechanism 26 which moves forward and backward the convex lens 22 relative to the convex lens 24 in the optical-axis direction (z-axis direction)].
	As disclosed by Kato, a beam expander (optical path adjuster) can be placed after a light source wherein a driver mechanism can move the beam expander along a z-axis direction as well as along an xy plane perpendicular to the z-axis. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the module disclosed by Hammes with the optical path adjuster along a first axis as disclosed by Kato in order to allow for precise control and positioning of the laser beam for object measurement [Kato ¶0014-¶0016, ¶0024-¶0030, ¶0034]. As disclosed by Kato, adjusting a projection beam by driving a beam expander in multiple directions allows for precise positioning of the beam onto a specific position of the object to be measured, thus  the intensity of light reflected from the surface can be increased, and the position of the surface can be accurately detected. 

In regard to claim 13, Hammes in view of Kato discloses the distance measuring device as claimed in claim 12. Hammes in view of Kato further discloses, 
[Kato ¶0029; drive mechanism 26] drives the optical path adjuster [Kato ¶0028; beam expander 21 includes: a convex lens 22 placed on the light source 10 side; a convex lens 24 placed on the eye to be examined 100 side] to move relative to the housing along a second axis perpendicular to the first axis [Kato ¶0028; drive mechanism 26 which moves forward and backward the convex lens 22 relative to the convex lens 24 in the optical-axis direction (z-axis direction)].
	See claim 12 for motivation to combine. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Hammes) (US 2012/0212727) in view of Last (US 2014/0071431) cited in the IDS filed 12/15/2020.

In regard to claim 14, Hammes discloses the distance measuring device as claimed in claim 11. Hammes does not explicitly disclose, wherein the driving assembly drives the optical path adjuster to rotate relative to the housing around a rotary axis which is perpendicular to the first axis. However Last discloses, 
	wherein the driving assembly drives the optical path adjuster to rotate relative to the housing around a rotary axis which is perpendicular to the first axis [¶0078-¶0081; emitter in the combined emitter-photodetector 811 can emit light 815. The parallel prism 835 can adjust the angle of the emitted light and transmit the light 819 to the lens 820... light path from the array 810 to the object 880 is depicted in which the prism 835 has rotated. Here, the emitter can emit light 815. The portion of the rotated prism 835 through which the emitted light passes can refract the light, thereby changing the light angle].
	As disclosed by Last, a collimating lens coupled with a prism ("optical path adjuster") can be placed directly after a light source (similar to the configuration of Hammes) wherein the prism can be rotated relative to the emitting light path. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the module disclosed by Hammes with the rotation of the optical path adjuster as disclosed by Last in order to provide flexibility in directing light towards an object to get . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Hammes) (US 2012/0212727) in view of Esbech et al. (US 2016/0022389) (hereinafter Esbech).

In regard to claim 17, Hammes discloses the distance measuring device as claimed in claim 11. Hammes does not explicitly disclose, further comprising an image capturing module disposed between the light-emitting module and the light-receiving module to capture a color image of the object. However Esbech discloses, 
	an image capturing module [¶0159; color image sensor 180 including an image sensor 181, electronics and potentially other elements, an optical system typically comprising at least one lens, and the image sensor] disposed between the light-emitting module and the light-receiving module [Fig.1; image sensor (181) on surface of color image sensor (180) wherein the image sensor (181) is in between the light path of the light source (101) and the body of the image sensor (180). ¶0159; scanner system with components inside a housing 100]  to capture a color image of the object [¶0167; 2D image recorded by said color image sensor 180].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the module disclosed by Hammes with the color image sensor as disclosed by Esbech in order to capture color information of the object in addition to the distance/shape information, thereby allowing a 3D plus color representation of the object to be generated [Esbech ¶0010, ¶0035-¶0037, ¶0076-¶0077, ¶0177-¶0179]. As disclosed by Esbech, in addition to surface profile information, capturing color information of an object allows a more complete representation of the object to be generated by the system. 

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Hammes) (US 2012/0212727) in view of Wang (US 2016/0099272).

In regard to claim 18, Hammes discloses the distance measuring device as claimed in claim 11. Hammes does not explicitly disclose, wherein the light-receiving module has an image sensor having a plurality of photosensitive units arranged in a matrix, and each of the photosensitive units has a first sensing element and a plurality of second sensing elements, wherein the first sensing element receives the measuring light which is reflected by the object, and the second sensing elements receive a visible light which is reflected by the object. However Wang discloses, 
	wherein the light-receiving module has an image sensor [¶0022; image sensor 100 can be a CMOS image sensor. ¶0026. ¶0041; light... received by the photodiodes] having a plurality of photosensitive units arranged in a matrix [¶0021-¶0022; image sensor 100 includes a semiconductor substrate 101 containing multiple photodiodes 103 formed therein. Fig.2; Bayer pattern of the R, G, B and IR pixels], and each of the photosensitive units has a first sensing element and a plurality of second sensing elements [Fig.2; pixels arranged as 2x2 Bayer patterns ("photosentive unit") wherein in each pattern an infrared pixel is included ("first sensing element") and color pixels are included "second sensing elements". ¶0021; a Bayer pattern of the R, G, B and IR pixels, 100R, 100G, 100B and 100IR, the position of one G pixel is replaced with an IR pixel], wherein the first sensing element receives the measuring light which is reflected by the object [¶0031-¶0033; light source unit 140 configured to radiate an IR light 140IR with a wavelength of a specific band onto the object 150...  an IR light 140IR′ is reflected by the object 150 to the image-sensor device unit 130... IR light 140IR′ reflected by the object 150 can pass through the stacked filter 120 and be received by the photodiode 103 at the IR pixel 100IR to generate an IR signal], and the second sensing elements receive a visible light which is reflected by the object [¶0033; visible light from natural light or another light source is also reflected by the object 150 and then radiates toward the image-sensor device unit 130. The reflected visible light is transmitted through the R, G and B filters, 111R, 111G and 111B, and the IR filter 109 and received by the photodiode 103 at the R, G and B pixels to obtain color image information of the object 150].
	As noted above and throughout the reference as a whole, Wang discloses a device for capturing light including a light source and an image sensor (like Hammes). Additionally, as noted above the image 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Hammes with the pixel matrix as disclosed by Wang in order to capture color information of the object while also capturing the distance information [Wang ¶0002-¶0008, ¶0027-¶0033]. As disclosed by Wang and as can readily be appreciated by one of ordinary skill, capturing color information in addition to distance information allows more information about the object to be obtained by the sensor and as disclosed by Wang using a sensor with both color and infrared pixels allows this to be achieved within a single sensor. 

In regard to claim 19, Hammes in view of Wang discloses the distance measuring device as claimed in claim 18. Hammes in view of Wang further discloses, 
	wherein each of the photosensitive units has a first sensing element and three sensing elements arranged in a matrix [Wang Fig.2; units of 2x2 pixels forming a Bayer pattern wherein a first infrared pixel and three color pixels are in a matrix. Wang ¶0021-¶0022; Bayer pattern of the R, G, B and IR pixels, 100R, 100G, 100B and 100IR, the position of one G pixel is replaced with an IR pixel].
	See claim 18 for motivation to combine. 

In regard to claim 20, Hammes in view of Wang discloses the distance measuring device as claimed in claim 19. Hammes in view of Wang further discloses, 
	wherein the light-receiving module has a light filter having a plurality of light filtering units arranged in a matrix [Wang Fig.1, Fig.2; filter arranged over the pixel array. Wang ¶0023; image sensor 100 includes a stacked filter 120 disposed at the IR pixel 100IR. Wang ¶0026; image sensor 100 includes an R filter 111R, a G filter 111G and a B filter 111B disposed at the R, G and B pixels, 100R, 100G and 100B, respectively], and each of the light filtering units has an infrared-pass filtering [Wang ¶0024; after light having passed through the stacked filter 120, an IR light with a wavelength of a narrow band, for example an IR light at 850 nm, is received by the photodiodes 103 at the IR pixels 100IR of the image sensor 100. Wang ¶0026-¶0028; IR filter 109 is stacked with the R, G and B filters, 111R, 111G and 111B. The IR filter 109 cuts off at least IR light with a specific wavelength... selective IR filter 109SIR can cut off the IR light of the light source unit, which has passed through the R, G and B filters, 111R, 111G and 111B. Wang Fig.1; infrared pixel has filters (121, 122) that allow for infrared light to pass and color pixels have filters (111R, 111G, 111B) that cuts off infrared light].
	See claim 18 for elaboration on Wang and motivation to combine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        February 17, 2022